DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group II, claims 28-42 in the reply filed on 10/21/2022 is acknowledged.  This is not found persuasive because searching all of the claims would require searching in numerous different classes and subclasses, as well as a different searching focus depending on whether the product or processes are being searched.  Thus, the search would pose an undue burden on the Office.
        The requirement is still deemed proper and is therefore made FINAL. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/17/2020 and 02/28/2020 was noted and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28, 30, 31, 33, 37-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wen-Biao Gan et al. (Neuron, 27, 219-225, 2000).
Wen-Biao Gan discloses a technique for rapid labeling of a large number of cells in the nervous system with many different colors (abstract). In one embodiment, for labeling of living animals, neonatal mice at P6 were anesthetized and skull was exposed by a midline skin incision. A craniotomy was performed to expose a small window over the parietal cortex, and the dura in this region was removed. After delivering dye-coated particles through the small window, the animal was anesthetized with 0.2 ml; sodium pentobarbital and then perfused with 4% paraformaldehyde (page 224, experimental procedures). DiOlistic labeling using carbocyanine dyes provides a rapid and efficient approach to vitally label many cells in a variety of neuronal preparations, ranging from embryonic tissue to adult postmortem human brain (page 224). Additional disclosure includes that technique of labeling allows rapid and differential labeling of cells in various neuronal tissues by means of particle-mediated ballistic delivery of lipophilic dyes such as Dio, Dil, and DiD and is most effective in living material but also labels previously fixed material and technique is useful for studying structural plasticity of neuronal circuits in living preparations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 28-42 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Wen-Biao Gan et al. (Neuron, 27, 219-225, 2000) in view of Fritz Ulf et al. (WO 2009/0581,34) and Isabelle Ferezou et al. (NCBI Bookshelf, Chapter 6, Imaging the Brain in Action, 2009).
Wen-Biao Gan discloses a technique for rapid labeling of a large number of cells in the nervous system with many different colors (abstract). In one embodiment, for labeling of living animals, neonatal mice at P6 were anesthetized and skull was exposed by a midline skin incision. A craniotomy was performed to expose a small window over the parietal cortex, and the dura in this region was removed. After delivering dye-coated particles through the small window, the animal was anesthetized with 0.2 ml; sodium pentobarbital and then perfused with 4% paraformaldehyde (page 224, experimental procedures). DiOlistic labeling using carbocyanine dyes provides a rapid and efficient approach to vitally label many cells in a variety of neuronal preparations, ranging from embryonic tissue to adult postmortem human brain (page 224). Additional disclosure includes that technique of labeling allows rapid and differential labeling of cells in various neuronal tissues by means of particle-mediated ballistic delivery of lipophilic dyes such as Dio, Dil, and DiD and is most effective in living material but also labels previously fixed material and technique is useful for studying structural plasticity of neuronal circuits in living preparations. 
Wen-Biao Gan fails to disclose marking composition comprising a hydrogel, 
Fritz discloses a marking composition comprising microspheres, nanospheres, and other structures to provide a method of marking or identifying marks in individual biological host (abstract). Biological hosts include humans, other animals and microspheres or other structures containing dyes may be placed in tissue or within skin to serve as port markers for radiation therapy, or to otherwise mark a specific anatomic area (0159). The microspheres, nanospheres, and other structures comprise a core having a hydrogel which may further comprise one or more dyes. The nanospheres, and other structures further comprise radio frequency or other electronic chips or nanochips capable of transmitting and/or receiving electronic signals from external transmitters and/or receivers (abstract). The dyes include triphenylmethane derived dyes such as fluorescein diacetate and rhodamine 6G (0149). In one embodiment, polymers include polyacrylates, polyethylene oxide (0059 and 0071). In one embodiment, the microspheres further provided with fluorescent or phosphorescent dyes (reads on colorless dye) to allow selective identification of dermal markings upon exposure to ultraviolet light (0165). Additional disclosure includes that the particles are useful in a variety of identification or masking procedures in part because they can be prepared in a variety of sizes and colors for various purposes and owing to the biocompatible nature of the polymer, the particles facilitate avoidance or elimination of immunogenic reactions generally encountered when foreign bodies are introduced into a biological host body, such as implant rejection or allergic shock, and other adverse reactions of the immune system
Isabelle Ferezou discloses information on the current state-of-the-art techniques for in vivo voltage-sensitive dyes (VSD) imaging with specific goal of measuring neuronal activity in awake behaving animals by imaging brain (6.2). Isabelle discloses that optical methods allow high-resolution imaging and therefor provide a useful tool to explore the spatial distribution of neuronal activity, especially in superficial brain structures such as the cerebral cortex. In order to make optical measurements that relate directly to electrical activity, it has so far proven necessary to apply dyes that change their absorption or emission spectra in a manner depending upon membrane potential (introduction). The simplest way to obtain an even staining of the cortical surface is to apply the dye dissolved in Ringer’s solution to the cortical surface, a craniotomy was performed over the cortical region of interest, and the dura subsequently removed and RH1691 dye is applied and left to diffuse into the brain. VSD imaging with other experimental approaches (i.e., electrophysiological recordings, microstimulation, or drug injections were carried out (6.3.1).  In one embodiment, implantation of a metal fixation post on the occipital bone and imaging experiments carried out using standard staining procedures (6.5.1). Electrophysiological measurements have demonstrated that information can be processed on the time scale of milliseconds in the mammalian brain. Additional disclosure includes that electrophysiological recordings from individual electrodes have revealed many important aspects of brain function, it is also clear that complex neuronal processing of information does not derive from the activity of individual neurons, but rather results from the concerted actions of many neurons distributed across different brain areas.  
NOTE: With respect to ratio of the colored and colorless dye to the hydrogel is routine optimization process. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Wen-Biao Gan and Fritz by determining the optimum concentration and/or weight ratio of colored and colorless dye to the hydrogel that will result in a marking composition that will assist in marking the tissue most effectively in the biological environment. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)
It would have been obvious to one of the ordinary skill in the art at the time of invention to incorporate hydrogel into Wen-Biao Gan ‘s marking composition. The person of ordinary skill in the art would have been motivated to make those modifications because Fritz teaches that microspheres, nanospheres, and other structures comprise a core having a hydrogel and one or more dyes are useful in a variety of identification or masking procedures in part because they can be prepared in a variety of sizes and colors for various purposes and owing to the biocompatible nature of the polymer, the particles facilitate avoidance or elimination of immunogenic reactions generally encountered when foreign bodies are introduced into a biological host body, such as implant rejection or allergic shock, and other adverse reactions of the immune system (0044) and reasonably would have expected success because Fritz teaches that particles (microspheres, nanospheres, and other structures comprise a core having a hydrogel and one or more dyes) may be provide in a form to exhibit reduced biodegradation in vivo, thereby increasing the long-term stability of the particle in the biological environment. 

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618